United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 22-2151
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                 Tiffany McAllister

                      lllllllllllllllllllllDefendant - Appellant
                                      ____________

                    Appeal from United States District Court
                  for the Eastern District of Missouri - St. Louis
                                  ____________

                             Submitted: June 17, 2022
                               Filed: June 27, 2022
                                  [Unpublished]
                                  ____________

Before LOKEN, SHEPHERD, and GRASZ, Circuit Judges.
                          ____________

PER CURIAM.

     Tiffany McAllister appeals after the district court1 denied her motion for
compassionate release pursuant to 18 U.S.C. § 3582(c)(1), as modified by the First

      1
       The Honorable Ronnie L. White, United States District Judge for the Eastern
District of Missouri.
Step Act, based on her medical issues, the conditions and medical care available to
her within the Bureau of Prisons, and the ongoing COVID-19 pandemic.

       We review de novo the applicability of the First Step Act to a defendant’s case,
and we review the district court’s decision to deny an authorized reduction for an
abuse of discretion. United States v. Vangh, 990 F.3d 1138, 1141 (8th Cir. 2021).
We decline to decide whether McAllister’s refusal to receive an effective vaccine and
other treatment that would reduce the risk of serious consequences after she
contracted COVID-19 made her ineligible for First Step Act Compassionate Release
Relief. We discern no abuse of discretion in the denial based on the other
justifications provided by the district court, including that she had not established that
the factors listed in 18 U.S.C. § 3553(a) weighed in favor of early release. See United
States v. Marcussen, 15 F.4th 855, 857-59 (8th Cir. 2021) (concluding that district
court did not abuse its discretion in denying motion for release based on its weighing
of § 3553(a) factors, because court acknowledged mitigating factors but determined
that they did not justify release); see also United States v. Howard, 962 F.3d 1013,
1015 (8th Cir. 2020) (affirming denial of motion for reduction under First Step Act
because, even if district court erred regarding movant’s eligibility, district court also
determined that it would not exercise its discretion to grant relief, and thus further
proceedings would be futile).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                           -2-